Citation Nr: 1812254	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease. 

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service connected residuals of traumatic brain injury (TBI). 

4.  Entitlement to service connection for small radial tear L5-S1, with chronic lower back pain.  

5.  Entitlement to service connection for bilateral knee injury.

6.  Entitlement to service connection for bilateral hand injury. 

7.  Entitlement to service connection for bilateral lower leg injury. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010, rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 
 
In June 2012, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.  

In November 2017 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and entitlement to service connection for small radial tear L5-S1, with chronic lower back pain, are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not first manifested during active duty, or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  

2.  The Veteran has not been competently and credibly diagnosed with a bilateral foot disability during the pendency of his claim..

3.  The Veteran has not been competently and credibly diagnosed with a bilateral knee disability during the pendency of his claim.

4.  The Veteran has not been competently and credibly diagnosed with a bilateral hand disability during the pendency of his claim.

5.  The Veteran has not been competently and credibly diagnosed with a bilateral lower leg disability during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for cervical spine degenerative joint disease have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for establishing service connection for a bilateral foot disability have not been met.  38 U.S.C.§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for a bilateral knee injury have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for establishing service connection for a bilateral hand injury have not been met.  38 U.S.C.§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for establishing service connection for a bilateral lower leg injury have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1x375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, to include arthritis, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Continuity of symptoms since service may also serve to establish service connection for disabilities identified as chronic under 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Factual Background and Analysis

In a December 2008 statement the Veteran stated he was involved in a jeep accident during service that resulted in mouth trauma, head injury, and a back complaints.  In the December 2009 claim for compensation, the Veteran asserted he had a bilateral foot disability, that was first treated in March 1973 when he had a right great toe injury.  He stated he had a neck injury due to the jeep accident, with a reference to first being treated in May of 1973 for muscle spasms.  He asserted he had a bilateral hand injury, bilateral lower leg disability, shattered teeth, bilateral knee injury, and traumatic brain injury due to the jeep accident.  

Military personnel records reveal he worked as an electrical power production specialist.  Service treatment records reveal that in February 1971, the Veteran cut himself while working and had a laceration of the palmar surface of the left thumb requiring sutures.  In September 1972 the Veteran was in a motor vehicle accident-specifically, he was riding in a jeep that overturned.  He suffered two lacerations to the parietal occipital area, with sutures.  A note from May 1973, notes the Veteran was seen with complaints of intermittent back and neck pain, with a reference to the jeep accident 8 months prior.  He was noted as having probable muscle spasms.  In June 1973, he was seen with complaints of neck pain, and was undergoing physical therapy treatment.  X-rays of the cervical spine were taken in May 1973, and the findings were within normal limits.  The January 1974 separation examination documents a history of a shoulder and neck injury due to the jeep accident, with no noted problems since that time.  
A. 
Entitlement to service connection for cervical spine degenerative joint disease. 

Service treatment records note that in May 1973, the Veteran was seen with complaints of intermittent back and neck pain, with a reference to the jeep accident 8 months prior.  He was noted as having probable muscle spasms.  In June 1973, he was seen with complaints of neck pain, and was undergoing physical therapy treatment.  X-rays of the cervical spine were taken in May 1973, and the findings were within normal limits.  

In April 2010 he was seen with complaints of chronic low back pain and depression.  He reported pain so severe that his hands were shaking and quivering with pain.  At an August 2011 visit, the Veteran complained of back, shoulder, and knee pain.  In March 2012, the Veteran was seen with complaints of cervical pain, and reported occasional cramping in both hands at random times.  
 
In March 2010, the Veteran was afforded a VA examination.  The Veteran asserted that he had a neck injury related to the in-service motor vehicle accident.  Service treatment records and VA treatment records were reviewed.  The examiner concluded the Veteran had mild, age-acquired degenerative changes at C5-C6.  It was noted on discharge history and physical that he did have a neck injury in 1973, but no problems at that time.  There is no evidence of a chronic ongoing condition.  The current degenerative changes were deemed age related with no evidence of a chronic ongoing condition.  The examiner concluded it is less likely as not that the cervical spine condition is due to military service. 
 
On review of the evidence of record, the Board finds that the evidence does not support the conclusion that the claimed cervical spine disability is related to an event, injury, or disease in service.  There is no probative evidence of record that the Veteran suffered a cervical spine disability as a result of his time in service.  The preponderance of the evidence is against direct service connection.  Additionally, there is no credible evidence of record that the Veteran's degenerative arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.

The Veteran did not seek service connection for a neck disability until 2008.  He was discharged from service in 1974.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran is competent to state that he had a neck injury in service and has had neck pain since service.  For the reasons discussed above, the Board finds that to the extent that the Veteran is contending a neck injury in service and continuous neck problems since service, his statements lack credibility, and are outweighed by the most probative evidence of record.  

The Board notes that the most probative evidence of record is the March 2010 medical opinion because it is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, his consideration of the Veteran's lay testimony, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the VA opinion was provided by an individual who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA examiner concluded it was less likely than not that a neck disability was incurred in or caused by an in-service event.  The opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  The examiner considered the Veteran's lay statements, but ultimately concluded that there was no etiological relationship between the Veteran's current neck disability and his service.  The examiner also described the Veteran's neck disability as being a mild, age-related disability.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the service connection nexus question presented in this case.  

The Board also is aware that the Veteran himself believes that his cervical spine degenerative joint disease is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the cervical spine degenerative disc disease is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed cervical spine degenerative disc disease is in any way related to his military service.

The record contains no other evidence suggesting any possible linkage between a cervical spine degenerative disc disease and the Veteran's time in service.  As the preponderance of the evidence is against this claim, service connection is not warranted for a cervical spine disability.  

B. Entitlement to service connection for bilateral knee injury, bilateral lower leg injury, bilateral foot injury, and bilateral hand injury.

Service treatment records are negative for a knee or leg related condition or injury.  With regard to the foot, there is an entry from May 1973 indicating the Veteran sustained a blunt injury to his foot, and had a right great toe small subungual hematoma.  As for the hand, there is a note in February 1971 when the Veteran was treated for a laceration of the palmar surface of the left thumb.  

Upon discharge, there is no mention of a knee, leg, foot, or hand-related conditions.  VAMC records note the Veteran was seen in October 1999 with complaints of left knee pain.  The Veteran denied trauma, and reported it started a week after he began walking 12 miles per day.  He was assessed with left knee pain and swelling probably due to a medial meniscal problem.  Later in September 2009 and August 2011 the Veteran complained of knee pain.  No treatment or diagnosis was made for a knee condition at that time.  In August 2006, the Veteran was seen at the emergency department with complaints of leg swelling.  He had lower extremity edema.  A June 2008 treatment record notes the Veteran was seen at the walk in clinic with complaints of leg swelling and assessed with having COPD pedal edema.  In September 2009, the Veteran was seen with complaints of finger cramps and spasms.  At an April 2010 visit, he was seen with complaints of low back pain and depression.  He reported pain so severe that his hands would shake and quiver with pain.  In March 2012 the Veteran was seen with complaints of cervical pain and reported occasional cramping in both hands at random times.  No treatment or diagnosis was made for a hand related injury or condition.  

Although the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a hand, knee, leg or foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a bilateral hand, knee, leg or foot condition, as well as to determine the etiology of any such condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed hand, knee, leg or foot related injury or condition.  In any event, the Board concludes that the medical evidence, which reveals no findings of a bilateral hand, knee, leg or foot condition is of greater probative value than the Veteran's contentions.  VA records show the Veteran's contacts with health professionals have been numerous, during which time no diagnosis or treatment for a hand, knee, leg or foot disability is shown.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes).  Although there is medical evidence of record dating from over 20 years ago to the present, the preponderance of the competent evidence of records shows no findings of a bilateral hand, knee, leg, or foot-related injury or condition present during the appeal period.   

Accordingly, in the absence of competent and credible evidence of a bilateral hand, knee, leg, or foot condition during the period of the claims, service connection is not warranted on any basis and the claims must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for cervical spine degenerative joint disease is denied. 

Service connection for a bilateral foot disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral hand disability is denied. 

Service connection for bilateral lower leg disability is denied. 

REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary to service-connected residuals of a traumatic brain injury, the Board finds a remand is necessary.  

At a September 2009, mental health outpatient visit, he presented with depressed mood, anhedonia, low energy motivation, poor appetite, difficulty falling and staying asleep.  At an April 2010 VAMC visit, he was seen with complaints of depression.  In March 2010 the Veteran was afforded a VA examination.  The Veteran asserted that the motor vehicle during service precipitated his current depression.  The examiner stated the Veteran had a traumatic brain injury (TBI) during service.  On psychiatric examination, the Veteran denied mental health or emotional problems during service.  He reported his depressive symptoms started after the military.  His symptoms were depressed mood, tearfulness, crying, loss of pleasure or diminished participation in activities, social isolation, withdrawal, changes in appetite and or weight, sleep difficulties, low energy, difficulty concentrating, and problems with memory.  The examiner concluded his depressive symptoms were due to unknown origin and or due to psychosocial issues in his life.  

The Veteran has been granted service connection for residuals of a traumatic brain injury.  At the Board hearing in 2017, his representative advanced the argument that the Veteran's psychiatric condition might be caused or aggravated by his service-connected residuals of TBI with headaches.  As no opinion has been rendered as to whether the Veteran's depression was caused or aggravated by his now service-connected residuals of TBI with headaches, the case must be remanded for an addendum opinion.   

With regard to the issue of entitlement to service connection for small radial tear L5-S1, with chronic lower back pain, the Veteran has reported that he injured his back during service, specifically the motor vehicle accident.  Service treatment records contain a record from May 1973 when the Veteran was seen with complaints of intermittent back and neck pain, with a reference to the jeep accident 8 months prior.  Treatment records from the VAMC detail that at a February 2009 primary care follow up visit, he complained of lower back ache since service.  A MRI of the spine was done in February 2009 that revealed a small radial tear of L5-S1 disc.  At a September 2009 visit, he complained of low back pain and numbness in his legs.  At an April 2010 visit, the Veteran was seen with complaints of chronic low back pain.  In August 2011, he was seen with complaints of back pain.  .

Given the Veteran's consistent assertion that his current back disability is related to service, and the motor vehicle accident during service, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded so that the Veteran can be provided a VA examination and a medical opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, and ensure that those copies are associated with the record.  

2.  Forward the Veteran's claims file to an appropriate examiner to provide a supplemental opinion regarding the March 2010 VA mental disorders examination in order to address the issue of service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary service connection on the basis of aggravation.  

It is left to the examiner's discretion whether to reexamine the Veteran.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner should provide the following opinions:

(a) Whether it is at least as likely as not that the Veteran's diagnosed depressive disorder, had its onset in service or is otherwise related to service? 

(b) Whether it is at least as likely as not that an acquired psychiatric disorder is either due to OR aggravated by the Veteran's service-connected residuals of TBI with headaches? 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  Schedule the Veteran for a VA examination to determine the nature of his low back disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.   

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion for the following question: 

Is it at least as likely as not (50 percent probability or greater) that any current disability of the lower back, had its onset in or is otherwise related to the Veteran's military service?   

4.  After the development requested above has been completed, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


